Case 1:19-cr-20573-UU Document 82-1 Entered on FLSD Docket 12/28/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 19-cr-20573-UU

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  BERTA LEON,

         Defendant.


                    ORDER ON DEFENDANT BERTA LEON’S
       UNOPPOSED FOURTH MOTION FOR EXTENSION OF TIME TO SURRENDER

         THIS CAUSE came before the Court on the Defendant BERTA LEON’S Unopposed

  Fourth Motion for Extension of Time to Surrender [DE ]; and the Court having reviewed said

  Motion and being otherwise fully advised in the premises, it is upon consideration,

         ORDERED AND ADJUDGED that the motion is:




                                                                                               .


         DONE AND ORDERED in Chambers at the United States District Courthouse at

  Miami-Dade County, Florida, on this           day of                       , 2020/2021.




                                                         HON. URSULA UNGARO
                                                         United States District Judge


         Copies to Counsel of Record.
